Citation Nr: 1636467	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-24 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), major depression.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that the Veteran's PTSD, major depression has been manifested by symptoms that caused occupational and social impairment with deficiencies in most areas.  

2.  From November 24, 2010, the Veteran is unemployable due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 50 percent for PTSD, major depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  From November 11, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2012 and October 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and post service private and VA medical records are in the claims file and available for review.  Also of record are Social Security Administration (SSA) documents, which reflect that the Veteran was awarded disability benefits primarily due to osteoarthrosis and allied disorders, beginning December 2006.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims that are not now part of the file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  

The RO provided the Veteran appropriate VA examinations on numerous occasions during the appeal process.  This includes mental health examinations in 2007, 2009, 2012, and 2015.  The Veteran also underwent appropriate examinations pertaining to other service-connected disorders, to include diabetes mellitus and peripheral neuropathy in 2012 and 2015.   The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The appellant has not reported receiving any recent treatment specifically for his PTSD, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Legal Criteria - PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated under DC 9411 under the VA Schedule rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).  

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §4.126(a) (2015).   

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

Service connection for PTSD was granted upon rating decision in June 2010.  A 50 percent rating was assigned, effective April 14, 2006.  Records considered at that time included private and VA treatment records from approximately 2000 forward which showed treatment for psychiatric symptoms at VA facilities in 2005 and 2006.  When examined by VA in March 2007, the Veteran said that he had become increasingly isolated.  He did not like to be around others.  He had recurring nightmares and slept no more than three hours at a time.  He had trouble being in crowds but did have relationships with his family and friends.  While he attended church services, he preferred to sit in the back.  On examination the Veteran reported thoughts of suicide at times of financial pressure.  He took good care of his personal hygiene and was well-groomed.  His concentration abilities appeared to be intact.  He reported depression, feelings of anger and frustration, and said that he had episodes of being verbally combative.  Adjustment disorder with depressed mood was diagnosed.  His GAF score was 65.  

SSA records show that the Veteran was examined in October 2007, to include for his PTSD symptoms.  The Veteran said that his mood was irritable.  His affect was consistent with mood.  He cooked but did not go grocery shopping.  He did laundry and took care of personal hygiene.  He enjoyed his dogs and watched television on typical days.  Physical examination showed that he was oriented with person, place, and time.  On memory testing, his recent memory was poor.  PTSD was diagnosed, and his GAF score was listed as 47-50.  

In March 2009, a private examiner diagnosed PTSD.  The Veteran's symptoms continued to include sleep disturbance, irritability, and outbursts of anger.  His GAF score was 51.  Upon VA examination in July 2009, his irritability issues continued.  He was isolated and alienated from others.  The final diagnoses included adjustment disorder with depressed mood, and questionable PTSD.  His GAF score was 65.  

Upon VA PTSD examination in April 2012, it was noted that the Veteran's history included depression and the taking of medications for such, but at this time, the Veteran denied feeling particularly depressed.  His GAF score as 60.  The examiner summarized that the Veteran's level of occupational and social impairment was best described as occupational and social impairment with reduced reliability and productivity.  Manifestations of his mental health disorder included isolation from others, feelings of paranoia and lack of trust in others, acting defensive, being argumentative, poor memory skills, and hypervigilance.  His only friends were the other participants in his PTSD group.  He had not worked since 2009, and said that he had a problem with authority.  He said that the main reason that he did not work was because of problems with his legs and hips.  

On physical examination, he was mildly anxious and moved to an office with a window as he expressed anxiety in rooms without windows.  His through processes were logical and coherent but mildly tangential at times in that he told narratives from his past which were not directly related to the question at hand.  Sleep disturbance continued.  He was oriented times three, and his remote memory appeared to be intact.  He expressed feelings of anger in the past, though not lately.  There was no suicidal ideation, and his judgment and insight were unimpaired.  

The examiner opined that the Veteran's most prominent problems resulting from PTSD included a high level of irritability which sometimes resulted in his "cussing" out other people and appearing intimidating.  His family members also attested to his problems with his temper.  Another PTSD symptom which might impair work functioning was his difficulty in adapting to situational challenges such as dealing with people who annoyed him.  Overall, the examiner felt that the Veteran would likely have a "lot" of difficulty maintaining substantially gainful employment due to his PTSD symptoms.  In a September 2012 addendum, the same examiner noted that the Veteran was not rendered unable to secure or maintain gainful employment due to his PTSD symptoms.  For rationale, she noted that his irritability and difficulty in adapting to situational challenges was at a moderate degree rather than severe.  She added that due to his hypervigilance, he would likely do better in jobs that did not involve closed in spaces and jobs in which he could work on his own.  

VA mental health examination in December 2015 showed a GAF score of 60.  His complaints of isolation, sleep disturbance, hypervigilance, anxiety, and depression continued.  Physical examination showed that he had poor eye contact.  He requested that examination room door remain open as there was no window in the room.  His affect was constricted, and his mood was normal.  His thought processes were logical and sequential.  His was oriented times four and his judgment and insight were fair.  The examiner opined that the Veteran was not rendered unable to secure or maintain gainful employment due to his PTSD symptoms.  Again, the rationale was that his level of impairment was of moderate and not severe degree.  The examiner further noted that the Veteran's condition was essentially the same as at the time of the last examination.  The Veteran went shopping and cooked his own breakfast.  He sometimes went out to eat with his wife and others.  While there were some interpersonal issues, the Veteran had maintained a job for many years prior to his PTSD diagnosis.  Currently, he should be able to work in an open area without much contact with supervision/public.  

Analysis

Based on the evidence of record, the Board finds that the Veteran's PTSD symptoms are consistent with occupational and social impairment with reduced reliability and productivity warranting a 50 percent rating.  The Board finds that a preponderance of the evidence is against a finding that the Veteran's PTSD symptoms causes occupational and social impairment with deficiencies in most areas which would warrant a 70 percent rating.  

As summarized above, the Veteran's PTSD symptoms have been stable over the years, and his GAF score since 2007 has predominantly reflected moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is consistent with a 50 percent rating.  The Board determination in this regard is made after considering the overall occupational and social impairment caused by the service-connected psychiatric disability, with review of all the evidence of record and the symptoms contained in the evidence.  The Board finds that the evidence shows the Veteran had occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  Manifestations of PTSD throughout the appeal period have not been of such severity to show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, obsessional rituals, illogical speech, or near continuous panic or depression affecting his ability to function independently.  The reported GAF scores are consistent with a 50 percent evaluation.


Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

The rating criteria for PTSD are broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The Veteran has been granted service connection for PTSD, rated as 50 percent disabling from April 14, 2006; diabetes mellitus (DM), rated as 20 percent disabling from April 14, 2006, peripheral neuropathy (PN) of the right lower extremity (RLE), rated as noncompensable from April 14, 2006, and 10 percent from November 24, 2010; PN of the left lower extremity (LLE) rated as 0 percent from April 14, 2006, and 10 percent from November 24, 2010, and coronary artery disease (CAD), rated as 10 percent disabling from September 8, 2014.  The Veteran's disabilities had a combined rating of 60 percent from April 4, 2006, and of 70 percent from November 24, 2010.  Therefore, the Veteran met the schedular criteria for TDIU from November 24, 2010.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  When considering whether the veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when they arise from a common etiology or affecting a single body system.  
See 38 C.F.R. § 4.16(a) (2015).  If the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).  

In determining unemployability for VA purposes, under either a schedular or extraschedular basis, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)) (2015).  

The Veteran meets the schedular criteria for consideration of TDIU from November 24, 2010.  Examinations regarding the Veteran's service-connected disabilities (other than PTSD) are dated after that date.  Clinical findings regarding DM and PN when examined by VA in April 2012 showed that his DM required an injection of insulin once per day.  The examiner opined that this condition did not affect his ability to work.  Upon PN examination, mild numbness in the RLE and LLE was noted as due to his diabetic neuropathy.  

Private and VA records show that the Veteran was shown to have CAD in February 2013.  VA examination in February 2015 showed that the Veteran's heart condition required the taking of medications.  He experienced cardiac arrhythmia.  As for employment, the examiner noted that the Veteran retired as an electronic technician in 2004.  He was now unable to do his previous job since he experienced chest pain and shortness of breath with mild exertion.  He had been classified as having stage III heart disease.  

VA examination reports from December 2015 of the Veteran's DM and PN showed that he required insulin injection up to 4 times per day.  He showed intermittent pain, numbness, and paresthesias and/or dysethesia in the lower extremities.  As for employment, the examiner opined that the Veteran would have difficulty in a physical occupational due to pain and sensory loss in the feet.  He would, however, be able to work in a low impact physical occupation if standing and walking were not required.  The examiner noted that the Veteran had full function in the upper extremities.  While his neuropathies of the lower extremities caused pain and fatigue, he should be able to work in a sedentary occupation.  

The Veteran has indicated that he believes he is unable to work.  He has reported a 2 year associate degree and that he last worked in August 2004.  He reported he became too disabled to work in April 2006.  He last worked as a technician for a consumer electronics company.  While the opinions above reflect that the Veteran would be able to maintain gainful employment, the examiners addressed only the conditions for which they examined the Veteran.  For example, the DM and PN examiner did not consider the Veteran's significant PTSD symptoms when stating that the Veteran could be employed.  Similarly, the VA mental health examiner did not consider the residuals of DM and PN in forming his opinion.  It is clear to the Board that the Veteran's various service-connected symptoms would result in the inability to maintain substantially gainful employment.  The question is from what date is this true.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable due to his service-connected disabilities from the date of November 24, 2010, the date that his combined disability rating met the criteria for a TDIU, the effective dates of compensable evaluations for bilateral lower extremity PN, and the date TDIU was formally claimed.  Prior to November 24, 2010, his service-connected disabilities are not shown to have precluded gainful employment.  38 U.S.C.A. § 5107(b) (2015).  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU from November 24, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


